Citation Nr: 0517754	
Decision Date: 06/29/05    Archive Date: 07/07/05

DOCKET NO.  03-13 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Peter C. Drummond, Attorney


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel


INTRODUCTION

The veteran had active service from February 1976 to February 
1980.

This appeal arises from an October 2001 rating decision of 
the Chicago, Illinois Regional Office.  

By decision of the Board in September 2004, the veteran's 
claim of service connection for a low back disability was 
reopened and the de novo claim was remanded from the Board to 
the RO for further development of the evidence.  This claim 
was again remanded from the Board to the RO in March 2005 for 
due process reasons.  The appeal is now ready for 
adjudication.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the veteran's appeal has been obtained by the 
RO.

2.  The veteran does not currently suffer from a low back 
disability to include degenerative disc disease or arthritis 
that was manifest in service, that was manifest within the 
initial post service year, or that is related to disease or 
injury during service.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
service, nor may arthritis be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The service medical records show that the veteran complained 
of back pain in December 1976 of two to three days duration 
from lifting weights.  The impression was a low back strain.  

In September 1977, the veteran complained of a several day 
history of low back pain with shooting pain down the right 
leg.  He denied trauma, heavy lifting or back strain.  X-rays 
revealed no fracture.  The impression was back strain with 
questionable slight herniated nucleus pulposis.  He was 
treated with bed rest and heat.  

In October 1978, the veteran reported a history of a disc 
problem.  He complained of low back pain of two days 
duration.  He reported being told by a doctor in Hawaii that 
he had a slipped disc.  It was noted that back x-rays had 
been normal.  There was no history of an injury.  The 
impression was low back pain with some possible strain mostly 
supretentorial in origin.  

On the January 1980 separation examination, no disability of 
the back was found.

A January 1988 VA treatment note shows that the veteran 
complained of a back strain since 1976.  He reported that his 
back had grown worse.   

An April 1988 CT scan of the low back showed large central 
disc herniation of L3-4 and mild central disc bulge of L4-5.

A May 1988 VA hospital report shows that the veteran was 
admitted with a history of back pain with radiation down the 
left leg.  A CT scan revealed L3-4 disc herniation.  

A July 1988 VA hospital report shows that a L 3-4 discectomy 
was performed.  A long history of intermittent low back pain 
over the last decade was reported.  The diagnosis was low 
back disc herniation.  

In August 1988, the veteran filed an original claim of 
service connection for a low back disability.

Service comrade statements in April, June, and August 1995 
indicate that the veteran injured his back in service when a 
crate fell off of a truck and that he suffered from chronic 
low back pain thereafter.  

A statement from the veteran's mother indicates that the 
veteran suffered from low back disability as a result of an 
inservice injury.

VA treatment notes from the 1990s through the early 2000s 
show continuing treatment for low back disability to include 
disc disease.

A September 1996 private medical x-ray of the low back shows 
the presence of disc disease and arthritis.

Received in August 1999 was a May 1997 decision of the Social 
Security Administration (SSA) which determined that the 
veteran was disabled (effective from February 1996) for SSA 
purposes due to a primary diagnosis of affective disorder and 
a secondary diagnosis of back disability.  Also of record are 
the medical records upon which the SSA decision was based.

A September 2000 statement from the veteran's mother 
indicates that the veteran was in constant pain due to his 
inservice injury.

A June 2001 statement from Luis Giuffra, M.D., Ph.D., 
indicates that the veteran was being treated for severe 
depression.  

On VA examination in December 2002, it was noted that the 
veteran's claims folder had been reviewed.  The veteran 
reported that he was injured during service in a loading 
accident.  A review of the service medical records showed 
three instances when the veteran received medical treatment 
for the low back.  An MRI of the low back showed the presence 
of a moderate level of degenerative disc disease and 
arthritis.  It was opined that the veteran's current low back 
disabilities were not consistent with his simple 
musculoligamentous strain during service.  

The veteran testified in April 2004 that he injured his back 
during service when a front loader malfunctioned; that he was 
treated at a hospital and he was told that there was a chance 
he would suffer from continuing back disability throughout 
his life due to this injury; that his back was never the same 
again; that he suffered from constant pain since the injury; 
and that disc disease was initially discovered in 1988 upon 
diagnostic testing. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2004).  

Where a veteran served 90 days or more and arthritis becomes 
manifest to a degree of ten (10) percent or more within 1 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  

The veteran maintains that he currently suffers from a low 
back disability to include degenerative disc disease that is 
related to service.  The evidence does not support this 
claim. 

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The 
United States Court of Appeals for the Federal Circuit has 
determined that a significant lapse in time between service 
and post-service medical treatment may be considered as part 
of the analysis of a service connection claim.  See generally 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

After a review of the lay and medical evidence of record, the 
Board finds that a preponderance of the evidence demonstrates 
that the veteran's currently diagnosed low back disabilities, 
to include disc disease and arthritis, were not present 
during service or for many years thereafter.  Moreover, they 
have not been linked to any incident of active duty.  

The service medical records show that the veteran was treated 
on three occasions during service for low back complaints.  
The December 1976 note indicates that the veteran had a two 
to three day complaint of low back pain after lifting 
weights.  The impression was a low back strain.  He denied 
having suffered any trauma, heavy lifting or straining when 
seen in September 1977.  X-rays were negative at this time.  
The impression was a back strain.  He reported a history of a 
disc problem in October 1978; however, the impression was a 
low back strain with some possible strain.  

The remainder of the service medical records are silent 
regarding complaints, findings or diagnoses relative to the 
low back.  On the January 1980 separation physical 
examination, moreover, no back disability was found.  The 
service medical records, therefore, do not show the presence 
of a chronic low back disability.  The veteran's inservice 
references to having a slipped disc and herniated nucleus 
pulposis are without foundation in the medical record.

It was not until eight years after separation from service in 
1988 when the veteran was diagnosed with degenerative disc 
disease.  Surgery was performed in July 1988 for degenerative 
disc disease.  Thereafter, numerous subsequent VA, private 
and SSA records show continuing treatment for low back 
disorders, to include disc disease and arthritis.  These 
additional records do not speak to the etiology of any 
current low back disability.  In short, there is no medical 
evidence from 1988 through the early 2000s that associates 
low back disability, that was first manifest years after 
service, with disease or injury during service.

Of record are statements and testimony from the veteran and 
multiple lay statements from service comrades and the 
veteran's mother.  These individuals are competent to provide 
evidence as to observable facts; therefore, this lay evidence 
is sufficient to establish that the veteran suffered a back 
injury during service and that he suffered from ongoing low 
back pain during and after service.  

Conversely, the question of whether the veteran's current 
back disability in the form of disc disease and arthritis 
(first manifest no earlier than eight years after service), 
is etiologically related to injury or disease in service is 
solely within the province of health care professionals.  In 
short, a medical diagnosis or a medical nexus opinion as to 
the relationship between a current low back disability and 
service must come from a health care professional.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  It is therefore 
clear that the veteran's statements and testimony as well as 
the other lay statements in this case do not rise to the 
level of competent medical nexus evidence.

The resolution of this case hinges on whether there is 
adequate medical evidence of a nexus between current low back 
disability and the veteran's service.  The Board has the duty 
to assess the credibility and weight to be given the evidence 
relative to this issue.  Wilson v. Derwinski, 2 Vet. App. 
614, 618 (1992) (quoting Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991), reconsideration denied per curiam, 1 Vet. App. 
406 (1991)).

This assessment of credibility and weight to be given the 
evidence includes scrutiny of a medical professional's 
statements in association with such related factors as the 
basis for the opinions rendered, i.e., presence or absence of 
clinical records.  While professional opinions must be 
considered, VA is not bound to accept any such opinion 
considering the merits of the claim. See, i.e., Hayes v. 
Brown, 5 Vet. App. 60 (1993).

In the case at bar, the December 2002 VA medical opinion 
speaks to the putative relationship between the veteran's 
service and current low back disability.  In the preparation 
of this opinion, the VA examiner reviewed the veteran's 
medical history beginning with the service medical records 
and continuing until the current time.  The VA examiner 
concluded that the veteran's current low back disabilities 
were not consistent with his simple musculoligamentous strain 
during service.  Thus, the VA examiner provided a reasoned 
opinion based on an accurate review of the entire record.  
The Board will accord significant probative value to this 
opinion.  There simply is no competent medical evidence or 
opinion to the contrary.  

As the service and post medical evidence shows that the 
veteran was first diagnosed with chronic low back disability 
eight years following discharge from service and that all 
such disability is unrelated to disease or injury during 
service, the Board concludes that the preponderance of the 
evidence is against the veteran's appeal.  Accordingly, the 
claim of entitlement to service connection for a low back 
disability must be denied.

The Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
claim for service connection; however, as the preponderance 
of the evidence is against the veteran's claim, the record 
does not demonstrate an approximate balance of positive and 
negative evidence as to warrant the resolution of this issue 
on that basis.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102.


The Veterans Claims Assistance Act of 2000

In adjudicating the veteran's claim, the Board has considered 
the applicability of the regulations implementing the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), which 
was signed into law on November 9, 2000.  38 C.F.R. § 3.159 
(2004).  These implementing regulations are applicable to all 
claims filed on or after the date of enactment of the VCAA - 
November 9, 2000 - or filed before the date of enactment and 
not yet final as of that date.  VAOPGCPREC 7-2003.  The 
regulations include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which information 
or evidence, if any, the claimant is expected to obtain and 
submit, and which evidence will be retrieved by VA.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The implementing regulations, among other things, modified 
VA's duties to notify and to assist claimants.  First, the 
changes imposed obligations on the agency when adjudicating 
veterans' claims.  With respect to the duty to notify, VA 
must inform the claimant of information "that is necessary to 
substantiate the claim" for benefits. 38 C.F.R. § 3.159.  
Second, the regulations set out in detail the agency's "duty 
to assist" a claimant in the development of claims for VA 
benefits.  The new regulations provide in part that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.

VA has a duty to notify a claimant if his or her application 
for benefits is incomplete.  The required notice must inform 
the applicant of any information necessary to complete the 
application.  38 C.F.R. § 3.159(b)(2) (2004).  The purpose of 
the first notice is to advise the claimant of any 
information, or any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  In this case, the veteran's application is 
complete.  There is no outstanding information required, such 
as proof of service, type of benefit sought, or status of the 
veteran, to complete the application.

Once VA is in receipt of a complete or substantially complete 
application, VA must provide certain additional notices.  As 
noted above, there is an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which evidence, 
if any, the veteran is expected to obtain and submit, and 
which evidence will be retrieved by VA.  Quartuccio, supra.  
In those cases where notice is provided to the claimant, 
notice is to be provided to advise that if such information 
or evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. § 5103(b) 
(West 2002).  In addition, 38 C.F.R. § 3.159(b) details the 
procedures by which VA will carry out its duty to provide 
notice.

In certain situations, if in response to a notice of its 
decision on a claim for which VA has already given the 
section 5103(a) notice, VA receives a notice of disagreement 
that raises a new issue, 38 U.S.C. § 7105(d) requires VA to 
take proper action and issue a statement of the case (SOC) if 
the disagreement is not resolved.  Section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue.  See 
VAOPGCPREC 8-2003.  

The Board has conducted a complete and thorough review of the 
appellant's claims folder.  The Board finds that the RO has 
fulfilled the notice requirements of the VCAA.  The RO sent 
the appellant a letter in October 2004 as well as the 
statement of the case in April 2003 and a supplemental 
statement of the case in December 2004, which notified the 
appellant of the type of evidence necessary to substantiate 
his claim.  The documents also informed him that VA would 
assist in obtaining identified records, but that it was the 
appellant's duty to give enough information to obtain the 
additional records and to make sure the records were received 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(holding that both the statute, 38 U.S.C.A. § 5103(a), and 
the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  The above documents also 
informed the appellant about the information and evidence he 
is expected to provide. 

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate his claim.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  The 
Board notes that the VCAA's duty-to-assist provision under 38 
C.F.R. § 3.159 has been fulfilled.  This section of the new 
regulation sets forth several duties for VA in those cases 
where there is outstanding evidence to be obtained and 
reviewed in association with a claim for benefits.  VA must 
make reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim. 38 C.F.R. § 
3.159(c), (d) (2004).  

To the extent possible, VA has obtained all pertinent records 
from sources identified by the veteran in relation to his 
claim.  In this regard, all available records from VA, 
private, and SSA sources has been obtained.  The veteran also 
presented testimony at an April 2004 videoconference hearing 
before the undersigned member of the Board.  The veteran has 
not posited the existence of any additional source of 
records.  Thus, the Board finds that the record is as 
complete as possible and that the instant adjudication was 
properly based on all available records.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
3.159(c)(4) (2004).  In this case, the veteran was afforded a 
VA examination in December 2002.  Moreover, the VA examiner 
provided a medical nexus opinion with regard to the putative 
nexus between current low back disability and the veteran's 
service.  Upon review of the file, the Board is satisfied 
that the current record contains sufficient medical evidence 
to fully and fairly evaluate the veteran's appeal.  As an 
additional examination is unnecessary, the Board finds that 
the RO has satisfied the duty-to-assist obligations with 
respect to medical examinations.

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  Therefore, the Board finds 
that VA has complied with the duty-to-assist requirements 
found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a 

related Board regulation, 38 C.F.R. § 19.9).  The Court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCCA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  

However, under the Veterans Benefits Act of 2003, it is now 
permissible for VA to adjudicate a claim before the 
expiration of the statutory one-year period within which a 
claimant has to respond after receiving a VCAA notice.  This 
provision is retroactive to the date of the VCAA, November 9, 
2000.  See Veterans Benefits Act of 2003, Pub.L. 108-183, 
§ 701, 117 Stat. 2651 (Dec. 16, 2003) (to be codified at 38 
U.S.C. § 5103(b)).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The Board acknowledges 
that the initial VCAA notice letter was sent to the appellant 
after the initial rating decision that is the basis for this 
appeal.  The appellant, as a result, has the right to 
content-complying notice and proper subsequent VA process.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant was not given 
prior to the first AOJ adjudication of the claim, notice was 
provided by the AOJ in October 2004 prior to the transfer and 
recertification of the appellant's case to the Board after 
the September 2004 Board remand and the context of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  Thereafter, the instant claim was 
readjudicated and a Supplemental Statement of the Case (SSOC) 
was provided to the appellant in December 2004.  The 
claimant, therefore, has been provided with every opportunity 
to submit evidence and argument in support of his claim, and 
to respond to VA notices. 

Therefore, not withstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant.   


ORDER

Entitlement to service connection for a low back disability 
is denied.


	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


